*73OPINION.
Arundell:
Petitioner has expended approximately $20,000 for enlarging its banking facilities. In order to accomplish its plan of improvement it found it necessary to tear out a staircase, remove two partitions, provide temporary lighting and plumbing facilities, etc., as set forth in our findings of fact. The .cost of this portion of the work it seeks to take as a deduction. It makes no claim based on a loss of useful value by reason of this work.
It seems to us that the removal of the walls, staircase, etc., was but an incident to enlarging the bank’s floor space, and increasing its facilities and it can not be separated therefrom. It was all part of one plan and one improvement and as it was distinctly a betterment and not an expense, the entire cost must be capitalized. Cf. Federal-American National Bank, 9 B. T. A. 1043.

Decision will be entered, for the respondent.